Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11-12 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Maehara et al. US2008/0130234.

	Per claim 1 Maehara et al. teaches an electronic equipment (1) comprising: a circuit board (16) having a first surface (31a) and a second surface (31b) and through holes (see fig.6), the first surface having an integrated circuit (21; [0028]) disposed thereon, the second surface (31b) being on an opposite side of the first surface (31a, 
	Per claim 2 Maehara et al. teaches the electronic equipment of claim 1, wherein the plurality of through holes (43) located in the area are formed in the circuit board (16), and the heat conduction path is provided for each of the plurality of through holes (see fig.6; [0038], [0041]).  
	Per claim 3 Maehara et al. teaches the electronic equipment of claim 2, wherein the circuit board (16) has a circuit pattern (36), and an electric wire (36, see fig.6, “the circuit pattern is also the electric wire”) included in the circuit pattern is formed between two adjacent through holes of the plurality of through holes (see fig.6).  
	Per claim 9 Maehara et al. teaches the electronic equipment of claim 1, wherein the heat conduction path is plating (43b) formed inside the through hole ([0038], [0039]).  
	Per claim 11 Maehara et al. teaches the electronic equipment of claim 1, wherein at least a heat conduction sheet or thermal grease (33) is disposed between the heat radiating member (4 & 47) and the heat conduction path (43; [0052], see fig.6).  
	Per claim 12 Maehara et al. teaches the electronic equipment of claim 1, wherein the circuit board (16) has, on the second surface (31b), a metal layer (42) connected to the heat conduction path (43) of the through hole and formed integrally with the circuit board (see fig.6).  
	Per claim 14 Maehara et al. teaches the electronic equipment of claim 1, wherein the heat conduction path (43) includes a material having a higher thermal conductivity than a base material (35; [0036], “insulating layer”) of the circuit board (16), and the material fills the through hole ([0038]), “heat conductive resin”).

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Maehara et al. US2008/0130234 in view of Gertiser et al. US2009/0002950.
	
	Per claim 4 Maehara et al. teaches the electronic equipment of claim 1, 
	Maehara et al. does not explicitly teach wherein the circuit board includes: a plurality of layers; a plurality of circuit patterns formed in each of the plurality of layers; and a connecting hole adapted to penetrate the circuit board and electrically connect theAttorney Docket No.: 545-817 plurality of circuit patterns, and when viewed from top, the through hole is larger in size than the connecting hole.  
	Gertiser et al. however discloses wherein the circuit board (10) includes: a plurality of layers (see fig.1A-2); a plurality of circuit patterns formed in each of the plurality of layers ([0009]); and a connecting hole (66 & 68, see fig.1A-2) adapted to penetrate the circuit board (10) and electrically connect theAttorney Docket No.: 545-817 plurality of circuit patterns (see fig.1A-2; [0009]), and when viewed from top, the through hole (see fig.2, “outer circle around 68”) is larger in size than the connecting hole (see fig.1A & 2).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of layer, a plurality of circuit patterns, a connecting hole electrically connecting the plurality of circuit patterns and larger in the size than the connecting hole as taught by Gertiser et 
	Per claim 5 Maehara et al. teaches the electronic equipment of claim 1,
	Maehara et al. does not explicitly teach wherein the circuit board includes: a plurality of layers; a plurality of circuit patterns formed in each of the plurality of layers; and a connecting hole adapted to penetrate the circuit board and electrically connect the plurality of circuit patterns, and when viewed from top, the through hole is substantially the same size as the connecting hole.  
	Gertiser et al. however discloses wherein the circuit board includes: a plurality of layers (see fig.1B-2); a plurality of circuit patterns formed in each of the plurality of layers ([0009]); and a connecting hole (66 & 68, see fig.1A-2) adapted to penetrate the circuit board and electrically connect the plurality of circuit patterns ([0009]), and when viewed from top, the through hole is substantially the same size as the connecting hole.  
	Maehara et al. in view of Gertiser et al. discloses substantially all the limitations of the claims(s) except for when viewed from top, the through hole is substantially the same size as the connecting hole. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the connecting hole substantially the same size as the through hole, because it enables proper thermal and electrical conduction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.
	
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Maehara et al. US2008/0130234.

	Per claim 6 Maehara et al. teaches the electronic equipment of claim 1, wherein the electronic component is an integrated circuit apparatus (21; [0028]), the integrated circuit apparatus has a heat conduction portion (27; [0033]) on a surface facing the circuit board (see fig.6),  
	Maehara et al. discloses substantially all the limitations of the claims(s) except for when the circuit board is viewed from top, the through hole is larger in size than half the heat conduction portion. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the through hole substantially larger in size than half the heat conduction portion, because it enables proper thermal and electrical conduction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.
	Per claim 7 Maehara et al. teaches the electronic equipment of claim 1, wherein an electric circuit (36 & 43) is formed in the circuit board (see fig.6),
	Maehara et al. discloses substantially all the limitations of the claim(s) except for the heat conduction path includes a material having a higher electric resistance than that of the electric circuit.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the conduction path have higher resistance than the electric circuit, because it ensures that the semiconductor package can effectively communicate electrically, while also conducting heat effectively, thus ensuring a properly functioning electronic equipment, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; see also Balias Liquidating Co. v. Allied Indus, of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Per claim 8 Maehara et al. discloses substantially all the limitations of the electronic equipment of claim 1 except for wherein an electric circuit is formed in the circuit board, and the heat conduction path is formed of the same material as the electric circuit.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an electric circuit formed in the circuit board and the heat conduction path be formed of the same material as the In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 10 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Maehara et al. US2008/0130234 in view of Sugiyama et al. 	US2017/0243854.

	Per claim 10 Maehara et al. teaches the electronic equipment of claim 1, the integrated circuit (21) has a heat conduction portion (27) on a surface facing the circuit board (see fig.6), and the heat conduction path (43) is connected to the heat conduction portion (27; [0033], see fig.6)
	Maehara et al. does not explicitly teach wherein 3Application No.: 16/612,509the electronic component is one or more of a transmission module, a reception module, a sensor, and an external storage apparatus,	
	Sugiyama et al. however discloses wherein 3Application No.: 16/612,509the electronic component (26) is a sensor ([0076]), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an electronic component that is a sensor as taught by Sugiyama et al. in the electronic equipment of Maehara et al., because it enables the electronic equipment to have a sensor functionality.
	Per claim 13 Maehara et al. teaches the electronic equipment of claim 1, 	Maehara et al. does not explicitly teach wherein the electronic component is one or more of a transmission module, a reception module, a sensor, and an external storage apparatus.  
	Sugiyama et al. however discloses wherein 3Application No.: 16/612,509the electronic component (26) is a sensor ([0076]), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an electronic component that is a sensor as taught by Sugiyama et al. in the electronic equipment of Maehara et al., because it enables the electronic equipment to have a sensor functionality.

Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

4.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the revised rejection of the prior art of record overcomes any teaching or matter specifically challenged in the argument.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL A MATEY/Examiner, Art Unit 2835